THE THIRTEENTH COURT OF APPEALS

                                    13-19-00211-CV


                      GUADALUPE MARISCAL
                                 v.
  MCCARTHY BUILDING COMPANIES, INC. AND THE BRANDT COMPANIES, LLC


                                    On Appeal from the
                      148th District Court of Nueces County, Texas
                        Trial Court Cause No. 2018DCV-0767-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

March 25, 2021